Citation Nr: 0827291	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-13 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from April 1966 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In June 2007, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The Board considers all claims reasonably raised by the 
record.  See Solomon v. Brown, 6 Vet. App. 396, 400 (1994); 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. 
Derwinski, 1 Vet. App. 127, 130 (1991).  In this case, 
although the claimant is a Vietnam veteran, there is no 
competent medical diagnosis of post-traumatic stress disorder 
(PTSD) and in November 2006, the veteran specified that he 
was not claiming service connection for PTSD.  


FINDING OF FACT

Depression is not due to any disease or injury during the 
veteran's active service; and is not due to diabetes mellitus 
or any other any service-connected disability.  


CONCLUSION OF LAW

Depression was not incurred in or aggravated by active 
military service and is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.310(a) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to provide notification to a claimant regarding 
establishing entitlement to benefits, and a duty to assist 
with the development of evidence. Initially, the Board finds 
that the content requirements of a duty to assist notice have 
been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  A letter from the RO dated in November 2005 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The initial duty-to-assist letter was provided before the 
adjudication of his claim in December 2005.  The November 
2005 letter did not provide notice regarding potential 
ratings and effective dates.  However, the veteran was not 
prejudiced because the claim is being denied and a rating and 
effective date will not be assigned.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical and personnel records have been 
obtained.  The veteran has had a hearing and 2 VA 
examinations with medical opinions have been obtained.  VA 
clinical records have been obtained, as well as a report from 
the veteran's private physician.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Discussion

The veteran contends that he has depression as the result of 
his service-connected diabetes mellitus and his service in 
Vietnam.  He specifically contends that he can no longer 
drink because of his diabetes and that this interferes with 
his socializing and the enjoyment of watching televised 
sports.  He also reports that his service in Vietnam involved 
taking supplies to front line troops.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Service 
connection has been established for diabetes mellitus, type 
II, rated as 20 percent disabling; peripheral neuropathy, 
right lower extremity associated with diabetes mellitus, type 
II, rated as 20 percent disabling; peripheral neuropathy, 
left lower extremity associated with diabetes mellitus, type 
II, rated as 20 percent disabling; and impotence, rated as 
non-compensable.  The combined disability rating is 50 
percent, with special monthly compensation for loss of use of 
a creative organ.  

Evidence of a current disability 

There is no dispute that the veteran has depression.  It was 
consistently diagnosed by a private physician, on 2 VA 
examinations, and in VA clinical notes beginning in September 
2005.  There is no competent medical evidence challenging 
that diagnosis.  

Service and post service 

The veteran testified in June 2007 that he served in a unit 
providing direct supply support to combat units in Vietnam.  
His personnel records confirm that he served in a supply 
capacity.  He did not testify of any specifically stressful 
incidents and none have been documented.  

The veteran did not testify of any specific psychiatric 
symptomatology during service.  The service medical records 
do not show any depression or other psychiatric complaints, 
findings or diagnoses.  Medical examiners reported the 
veteran's psychiatric status to be normal when he was 
examined for service in April 1966 and on examination for 
separation from active service in February 1968.  

Following service, many years passed without any medical 
documentation of psychiatric symptoms.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

Evidence supporting the claim

In a letter dated in October 2005, the veteran's private 
physician, W. B. O'B, M.D., wrote that he could not say that 
the fact that the veteran was diabetic had directly caused 
the depression.  The doctor did feel strongly that it served 
as a catalyst of sorts.  It was well known that the presence 
of acute illness commonly brought about anxiety whereas a 
chronic illness caused depression.  In the doctor's opinion 
that was the case with the veteran.  

The veteran also supported his claim with sworn testimony to 
the effect that he could no longer drink and because of this, 
he no longer socialized with his former friends and this was 
depressing.  His inability to drink also prevented him from 
self-medicating himself.  

The VA clinical notes, from September 2005 to January 2007 
are of record.  They do confirm a diagnosis of depression but 
do not offer an opinion as to its causes.  

Evidence against the claim

In December 2005, the veteran was examined for VA.  The 
claims folder, VA clinical records and letters from doctors, 
including the veteran's private physician, were reviewed.  
The veteran reported that mental symptoms began in 1969 and 
trouble sleeping began in 1968.  Current symptoms were sleep 
disturbance, increased social isolation, loss of interest in 
usual activities, poor energy and concentration, and 
irritability.  He reported the symptoms occurred constantly 
and affected his ability to perform daily activities.  The 
veteran's history, including military service, was reported 
in detail.  On mental status examination, findings were 
normal, except for mild memory impairment.  The diagnoses 
were major depressive disorder, single episode, mild; and 
alcohol dependence - in sustained full remission.  The doctor 
expressed the opinion that the veteran's depression was due 
to a combination of events that occurred in 2000:  his wife's 
death, his diagnosis with diabetes which forced him to quit 
drinking, and the loss of formerly pleasurable social 
activities associated with drinking.  In the doctor's 
opinion, the veteran's wife's death and his having to stop 
drinking were the most significant factors contributing to 
his depression.  He explained that symptoms of each mental 
disorder could not be delineated from each other.  The 
veteran said that part of the reason he became depressed was 
that when he was diagnosed with diabetes, his doctor insisted 
he stop drinking, which significantly affected his social 
functioning.  He could not go out drinking with his union 
friend, and quit watching TV sports because he couldn't sit 
in front of the television and drink.  

The veteran was afforded a VA mental examination in February 
2006.  The claims folder was reviewed.  The veteran reported 
that before starting his anti-depressants, he had depression 
and thoughts of Vietnam.  He said that since he began taking 
medication, his depression has been related to not being able 
to eat what he wants to or drink alcohol and socialize the 
way he used to.  His symptoms reportedly occurred twice a 
week and had been going on since 2000.  The veteran retired 
in April 2005; and, before that, he had not lost any time 
from work due to depression.  He reportedly, "got tired of 
fighting it."  He believed his depression affected his work 
in that some days he felt normal and some days he didn't.  He 
said sometimes people said he was not acting normally.  He 
reported that the depression interfered with his social life 
because he could not drink and be social as he used to.  He 
reported that he had no social life other than going to 
church and seeing a couple of lady friends.  He lived with 
his daughter and 3 grandsons, cleaned house, cut the grass, 
and did some cooking.  His wife died in February 2002 and he 
believed he was doing pretty well with the grief.  He 
reportedly had a high temper but controlled it well.  He had 
problems with impulse control and sometimes said things he 
should not.  Some days his patience was short.  Objective 
mental status findings were within normal limits.  The 
diagnostic impression was a depressive disorder, not 
otherwise specified.  The psychologist expressed the opinion 
that the veteran's depression had not been significantly 
impacted by his diabetes or the effect that it had on his 
diet and inability to drink alcohol.  The doctor explained 
that the veteran's depression probably had more to do with 
the death of his wife.  The examiner did not believe the 
depression was related to the veteran's military service.  

Conclusion

Considering first direct service connection, there is no 
competent medical evidence connecting the veteran's 
depression to his active service and particularly to his 
service in Vietnam.  To the contrary, there is preponderance 
against a connection.  There were no psychiatric 
manifestations documented in the service medical records, the 
veteran's psychiatric status was normal when he was examined 
for separation from service, many years past without medical 
documentation of psychiatric symptoms, and on the most recent 
examination, the psychologist expressed the opinion that the 
veteran's depression was not related to service.  These items 
form a preponderance of evidence against direct service 
connection.  

Turning to secondary service connection, as noted above, 
service connection has been established for diabetes mellitus 
and its associated sequelae.  The claim's best support comes 
from the veteran's private doctor, who frankly admits that he 
could not say the diabetes directly caused the depression.  
Rather, the doctor felt strongly that it served as a catalyst 
of sorts.  The doctor noted that it was well known that 
chronic illness caused depression.  In the doctor's opinion 
that was the case with the veteran.  This opinion is simply 
too vague as to the connection between the service-connected 
disabilities and the veteran's depression.  It does not meet 
the standard for secondary service connection, which requires 
that the secondary disability be proximately due to and the 
result of a service-connected disease or injury.  The doctor 
apparently does not find that the service-connected 
disability is the proximate cause of the veteran's 
depression.  Thus, this opinion does not provide adequate 
support for the claim.  On the other hand, the 2 examinations 
for VA were both unequivocal in assigning the veteran's 
depression to the loss of his wife.  Both examinations were 
thorough and produced detailed reports.  They convincing 
support their conclusions.  Those conclusions agree that the 
service-connected diabetes and its associated conditions did 
not cause the veteran's depression.  Because these reports 
are more detailed and better explained, they form a 
preponderance of evidence which outweighs the vague opinion 
of the veteran's private physician on this point, and that 
preponderance of evidence establishes that the veteran's 
depression is not proximately due to or the result of a 
service-connected disease or injury.  

As the preponderance of the evidence is against both direct 
and secondary service connection, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for depression is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


